Citation Nr: 9907374	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-17 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to payment of unauthorized medical expenses from 
private hospitalization from September 5 to 19, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1996 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Newington, Connecticut, which denied payment of a portion 
of unauthorized medical expenses resulting from private 
hospitalization of the veteran at New Britain General 
Hospital in New Britain, Connecticut, from August 23, 1996 to 
September 19, 1996.  The MAS granted payment of the expenses 
incurred from August 23 to September 4, 1996, but denied 
payment for expenses incurred from September 5 to September 
19, 1996.  This matter was previously before the Board in 
October 1998 when the issue was remanded.  The case was 
returned to the Board in February 1999 by the VA RO in 
Hartford, Connecticut.


FINDING OF FACT

In September 1996 the MAS informed the veteran that his claim 
for payment of unauthorized medical expenses from private 
hospitalization from September 5 to19, 1996 was denied; the 
veteran submitted a timely notice of disagreement in June 
1997; but after a statement of the case was mailed to him in 
September 1997 and after he was fully informed of his 
appellate rights in November 1998, he did not submit a timely 
substantive appeal.


CONCLUSION OF LAW

The veteran failed to perfect an appeal by filing a timely 
substantive appeal as to the September 1996 denial of payment 
of unauthorized medical expenses from September 5 to 19, 
1996, and the Board has no jurisdiction to review that 
determination.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who has permanent and total service-connected 
disability based upon residuals (including paraplegia) of an 
accidental gunshot wound sustained in Korea in 1952, was 
admitted to New Britain General Hospital on August 23, 1996, 
for acute respiratory failure, and he remained hospitalized 
there until September 19, 1996.  

In September 1996, the MAS approved payment for unauthorized 
medical services from August 23, 1996 to September 4, 1996, 
in effect holding that an emergency was present and VA 
facilities were not feasibly available during that time.  The 
MAS denied payment for medical services during the remainder 
of the admission, September 5-19, 1996, on the basis that the 
veteran's condition had stabilized by September 5, 1996, and 
he could have then been transferred to a VAMC for continued 
care (i.e., the emergency is deemed to have ended by 
September 5, 1996, as set forth in 38 C.F.R. § 17.121).  

On June 25, 1997, the veteran submitted a timely notice of 
disagreement with the September 1996 MAS determination.  On 
the same day he prematurely filed a VA Form 9 (substantive 
appeal form).  On September 18, 1997, the MAS mailed a 
statement of the case to the veteran (apparently a copy was 
not sent to his representative).  The veteran did not 
thereafter submit a timely substantive appeal as required to 
perfect his appeal.  

An appeal to the Board consists of a timely filed notice of 
disagreement to the determination by the Agency of Original 
Jurisdiction (AOJ) (here, the AOJ is the MAS of the VAMC) 
and, after a statement of the case is issued, timely 
submission of a substantive appeal.  The claimant has one 
year from the date of notification of the AOJ decision to 
file a notice of disagreement to initiate the appeal process.  
A statement of the case is then forwarded by the AOJ to the 
claimant.  In order to complete the appeal, the claimant must 
then file a substantive appeal with the AOJ within 60 days of 
the mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the decision, if such remaining 
time is greater than 60 days.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.

In the October 1998 remand, the Board pointed out that the 
AOJ had incorrectly led the veteran to believe that the June 
25, 1997 VA Form 9 was a valid substantive appeal, although 
it was not since it was filed before a statement of the case 
was issued.  When the AOJ sent the statement of the case, it 
should have informed the veteran of the need to file a 
substantive appeal within 60 days thereafter if he wanted to 
perfect his appeal.  38 C.F.R. § 19.30.  The Board's remand 
directed the AOJ to take corrective action and provide the 
veteran and his representative with a VA Form 9 and inform 
them that they had 60 days thereafter within which to perfect 
the appeal by completing and submitting the form (or 
equivalent substantive appeal).  The MAS complied with the 
Board remand in this regard on November 18, 1998.  The 
veteran or his representative did not thereafter submit a 
substantive appeal within 60 days (or at all, for that 
matter), nor was there a request for an extension of time to 
file the substantive appeal in accordance with 38 C.F.R. 
§ 20.303.  Thus the appeal has not been perfected by 
submission of a timely substantive appeal.

Absent a timely appeal, the Board has no jurisdiction to 
review the September 1996 MAS determination which denied 
payment of unauthorized medical expenses from private 
hospitalization from September 5 to 19, 1996.  Thus the 
appeal of this issue must be dismissed.  38 U.S.C.A. §§ 7104, 
7105, 7108; YT v. Brown, 9 Vet.App. 195 (1996); Roy v. Brown, 
5 Vet. App. 554 (1993).







ORDER

The appeal for payment of unauthorized medical expenses from 
private hospitalization from September 5 to 19, 1996 is 
dismissed.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 4 -


- 4 -


